UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1879


WESTMORELAND COAL COMPANY, INCORPORATED,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; JAMES E. SIZEMORE,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0544-BLA)


Submitted:   August 20, 2013                 Decided:   September 6, 2013


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, BOWLES RICE LLP, Charleston, West Virginia,
for Petitioner.     Joseph E. Wolfe, Ryan C. Gilligan, WOLFE,
WILLIAMS,   RUTHERFORD   &   REYNOLDS, Norton, Virginia,  for
Respondent James E. Sizemore.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Westmoreland Coal Company (“Employer”) petitions for

review of the Benefits Review Board’s (“Board”) decision and

order affirming the administrative law judge’s (“ALJ”) award of

benefits to former employee James E. Sizemore under the Black

Lung Benefits Act (“Act”), 30 U.S.C.A. §§ 901-945 (West 2007 &

Supp. 2013).   We deny the petition for review.

          Employer   does   not   dispute   the   ALJ’s   finding   that

Sizemore was entitled to the rebuttable fifteen-year presumption

that he is totally disabled due to pneumoconiosis, which was

resurrected by the Patient Protection and Affordable Care Act

(PPACA), Pub. L. No. 111-148, § 1556, 124 Stat. 119, 260 (2010). *

An employer “may rebut such presumption only by establishing

that (A) [the] miner does not . . . have pneumoconiosis, or that

(B) his respiratory or pulmonary impairment did not arise out

of, or in connection with, employment in a coal mine.”                30

     *
       Section 1556 of the PPACA, 124 Stat. at 260, amends the
Act by restoring the “fifteen-year presumption” contained in
Section 411(c)(4) of the Act, 30 U.S.C.A. § 921(c)(4).      The
presumption provides that if a miner has been employed in an
underground coal mine for fifteen years or more, and if other
evidence   demonstrates  that  he  has   “a  totally  disabling
respiratory or pulmonary impairment,” he is entitled to a
rebuttable presumption that he is totally disabled due to
pneumoconiosis. 30 U.S.C.A. § 921(c)(4). The renewed fifteen-
year presumption applies to claims filed under parts B and C of
the Act after January 1, 2005, that are pending after the
effective date of the PPACA, March 23, 2010. 124 Stat. at 260,
§ 1556(c).



                                   2
U.S.C.A.        §    921(c)(4);      see    20     C.F.R.       § 718.305(a)    (2013);

Morrison v. Tenn. Consol. Coal Co., 644 F.3d 473, 479-80 (6th

Cir. 2011).

              Employer contends that the ALJ erred in his decision

to discredit its expert physicians’ opinions, which were offered

to rebut the fifteen-year presumption afforded to Sizemore.                          We

review the BRB’s and the ALJ’s legal conclusions de novo and

“independent[ly] review . . . the record to determine whether

the     ALJ’s       findings   of    fact    were        supported     by   substantial

evidence.”          Island Creek Coal Co. v. Compton, 211 F.3d 203, 207-

08 (4th Cir. 2000) (internal quotation marks omitted).                          Subject

to the substantial evidence requirement, this Court defers to

the   ALJ’s         credibility     determinations        and    “evaluation    of   the

proper weight to accord conflicting medical opinions.”                           Harman

Mining Co. v. Dir., Office of Workers’ Comp. Programs, 678 F.3d

305, 310 (4th Cir. 2012) (internal quotation marks omitted).

The ALJ is not bound to accept any medical expert opinion but

“must     evaluate       the   evidence,         weigh    it,    and   draw    his   own

conclusions,” giving consideration to “the qualifications of the

experts, the opinions’ reasoning, their reliance on objectively

determinable symptoms and established science, their detail of

analysis,       and    their   freedom      from    irrelevant       distractions    and

prejudices.”           Underwood v. Elkay Mining, Inc., 105 F.3d 946,

949, 951 (4th Cir. 1997), superseded on other grounds as stated

                                             3
in    Elm     Grove       Coal    Co.    v.    Dir.,        Office    of       Workers’      Comp.

Programs, 480 F.3d 278, 287 (4th Cir. 2007).

               It    is    the    ALJ’s    responsibility            to    make       credibility

determinations.            Harman Mining, 678 F.3d at 310.                       In this case,

the    ALJ     discredited         Employers’         physicians          on    the     issue     of

whether       Sizemore       suffered      from       legal       pneumoconiosis            because

their explanations for discounting his lengthy history in the

coal mines as a cause of his emphysema were insufficient in

light of the science underlying the preamble to the regulations

implementing the Act.               We have, in two recent cases, held that

an    ALJ     is    permitted       to     rely       on     this    preamble          to    assess

physicians’ credibility.                 Westmoreland Coal Co. v. Cochran, 718

F.3d 319, 323-34 (4th Cir. 2013); Harman Mining, 678 F.3d at

314-15.         Thus,       we    conclude       that       the     ALJ    did    not       err    in

consulting the preamble to discredit Employer’s experts on the

issue of legal pneumoconiosis.                       We also conclude that the ALJ

did     not        transform       the        rebuttable          presumption            into      an

irrebuttable presumption by his reliance on the preamble.

               Moreover,         because      the     ALJ    did     not       find    Employer’s

physicians credible on the issue of legal pneumoconiosis, he

could    not       credit    their       opinions       on    the     causation         of    total

disability          absent       “specific           and     persuasive           reasons         for

concluding         that    the    doctor[s’]          judgment       on    the        question     of

disability         causation      does     not      rest     upon    [their]      disagreement

                                                 4
with the ALJ’s finding . . . .”                  Toler v. E. Assoc. Coal Co., 43

F.3d 109, 116 (4th Cir. 1995).                   Thus, we conclude that the ALJ

did    not   err    in    finding     that       Employer   failed    to   rebut   the

fifteen-year presumption afforded to Sizemore.                       See 30 U.S.C.A.

§ 921(c)(4); 20 C.F.R. § 718.305(a).

             Accordingly, we deny Employer’s petition for review.

We    dispense     with   oral   argument         because   the   facts    and   legal

contentions      are     adequately    presented       in   the   materials      before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                             5